Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendment filed with the Response on 10 January 2022 is acknowledged.  Claims 1-7, 9-14 and 17-27 are pending in the application.   Claims 8, 15 and 16 are cancelled.  Claims 25-27 are new.  

Election/Restrictions
Applicant's election with traverse of species V in the reply filed on 10 January 2022 is acknowledged.  The traversal is on the ground(s) that, in part, the restriction requirement fails to establish that the conditions of both parts A and B of MPEP § 808 are present and that the various embodiments are not intended to be mutually exclusive, inter alia.  The Examiner has reviewed these arguments and, while not necessarily agreeing with the specific merits of each, has decided to withdraw the restriction requirement. 
The species election requirement is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-7, 10-13, 20, 25, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “from about one (1) to about forty (40) impeller vanes” is indefinite because the term about is relative in nature and the claim recites a range of discrete elements, i.e., vanes, rendering the bounds of the range unclear.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.  Suggest deleting the term “about.”
In claim 6, the limitation “from about one (1) to about twenty (20) perforations” is indefinite because the term about is relative in nature and the claim recites a range of discrete elements, i.e., perforations, rendering the scope of the claim unclear for the same reasons provided in the rejection  of claim 5 above.  Clarification is required.  Suggest deleting the term “about.”
In claim 7, the limitation “from about three (3) to about nine (9) perforations disposed therethrough” is indefinite because the term about is relative in nature and the claim recites a range of discrete elements, i. e., perforations, rendering the scope of the claim unclear for the same reasons 
In claim 10, the limitation “an aspect ratio from about two (2) to about five (5)” is indefinite because the term about is relative in nature rendering the bounds of the range unclear for the same reasons set forth above.  Clarification is required.  Suggest deleting the term “about.”
In claim 11, the limitation “aspect ratio from about six (6) to about eight (8)” is indefinite because the term about is relative in nature rendering the bounds of the range unclear for the same reasons set forth above.  Clarification is required.  Suggest deleting the term “about.”
In claim 12, the limitation “the perforation is aligned within about fifteen (15) degree” is indefinite because the term about is relative in nature rendering the bounds of the range unclear for the same reasons set forth above.    Clarification is required.  Suggest deleting the term “about.”
In claim 13, the limitation “the perforation is aligned within about fifteen (15) degrees of a direction that is perpendicular” is indefinite because the term about is relative in nature rendering the bounds of the range unclear for the same reasons set forth above. Clarification is required.  Suggest deleting the term “about.”
In claim 20, the limitations “from about four (4) to about ten (10) impeller vanes,” and “from about three (3) to about nine (9) perforations“ are indefinite because the term about is relative in nature and the claim recites a range of discrete elements, i. e., vanes, rendering the scope of the claim unclear for the 
In claim 22, the limitation “the system comprises and electrical submersible pump (ESP)…” renders the claim indefinite because claim 1 from which this claim depends previously recites a pump module comprising one perforated impeller stage.   This previous recitation makes it unclear if this claim requires an additional ESP added to the system or if the pump module itself is configured as the ESP.  Clarification is required. Suggest amending to recite “wherein the system is configured as an electrical submersible pump (ESP)…”
In claim 27, the limitations “within about fifteen (15) degrees of the longitudinal direction” and “within about fifteen (15) degrees of the radial direction“ are indefinite because the term about is relative in nature and the claim recites ranges for the recited directions in a manner rendering the scope of the claimed range unclear for the same reasons set forth the rejection of claim 5 above. Further, “the longitudinal direction” and “the radial direction” lack antecedent basis since they have not been defined or recited further rendering the limitations unclear.  Clarification is required.  Suggest deleting the term “about.”  For examination, “within about fifteen degrees” will be interpreted broadly as providing a tolerance no greater than fifteen degrees. 
In claim 25, “the impeller” (both occurrences) is indefinite for lacking sufficient antecedent basis because an impeller per se has not be previously defined or recited in the claims rendering it unclear if this is part of the impeller stage or impeller vane previously recited.  Clarification is required. 
In claim 25, line 2, “a pump stage” is indefinite because an impeller stage was previously recited in claim 1 rendering it unclear if this is another stage of the assembly or part of the impeller stage.   Clarification is required.
In claim 26, “the second impeller plate” is indefinite for lacking sufficient antecedent basis because a plate has not been previously defined or recited in the claims rendering it unclear if this is the disclosed impeller plate 38 or some other element.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, 17, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U. S. Patent No. 5628636).
Regarding claim 1, Lee discloses a pump assembly (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: 

Re. claim 2, Lee discloses where liquid within the pump assembly flows from a first side of the impeller vane 38 to a second side of the impeller vane 38 via the perforation 62 (Id., as shown and described).
Re. claim 3, Lee discloses where the first side comprises a convex surface of the impeller vane 38 and the second side comprises a concave surface of the impeller vane (FIG.s 4-6, as shown).
Re. claim 4, where the first side comprises a pressure side of the impeller vane 38 and the second side comprises a suction side of the impeller vane 38 (inherently – each side presenting either pressure or suction side depending upon rotational direction, according to basic operating principles of centrifugal or radial flow impellers).
Re. claim 5, Lee discloses where each impeller stage 28 comprises from about one (1) to about forty (40) impeller vanes 38 (FIG. 5, at least two vanes shown).
Re. claim 6, Lee discloses at least one impeller stage 28 includes an impeller vane 38 with from about one (1) to about twenty (20) perforations 62 (FIG. 6, col. 5, lls. 64-66, “two or more recirculation holes 62”).
Re. claim 7, Lee discloses least one impeller stage 28 includes an impeller vane 39 with from about three (3) to about nine (9) perforations disposed therethrough (Id., 
Re. claim 14, Lee discloses the impeller vane 38 comprises a doublet, where the doublet comprises two perforations 62 disposed immediately adjacent to each other (FIG. 6, showing two holes disposed immediately adjacent each other under broadest reasonable interpretation of the terms).
Re. claim 17, Lee discloses where the impeller vane 38 comprises a plurality of perforations 62 and each perforation of the plurality of perforations is aligned along a concave surface of the impeller vane (see FIG. 5 & 6, under broadest reasonable interpretation of the term aligned along a concave surface).
Re. claim 25, Lee discloses an annulus 52 (FIG. 4, col. 4, lls 40-45)  disposed in the impeller and extending longitudinally from a pump stage located below the impeller such that the annulus 52 fluidly couples the impeller to the stage located below it (FIG. 2).
Re. claim 26, as currently understood, Lee discloses each of the first impeller vane 138 and the second impeller plate 138 (?) protrudes longitudinally upward from an impeller plate 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Heald et al. (U. S. Patent No. 4890980).
As to claim 9, Lee is discussed above but is silent as to the perforation comprises a cross-sectional area that is square-shaped or rectangular.  However, forming perforation holes in different shapes like square or rectangular would be a simple design choice.  To this point, Heald teaches a centrifugal pump having an impeller with pressure balancing holes 52 (FIG. 4, col. 4, lls 5-15) of a rounded rectangular shape.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the perforations with a square or rectangular cross-sectional area as a matter of design choice because Applicant has not indicated that this particular shape of the perforations solves any stated problem or serves any particular purpose because different various different cross-sectional area shapes would appear to provide the same functionality (see spec. para. 0068, “[i]n other embodiments, each of the impeller vanes 26 of Figures 5-13 may include perforations 34 with elliptically, triangularly, rectangularly or other-shaped cross-sectional areas”), as further demonstrated by Heald.   See MPEP 2144.04 (IV)(B).
As to claims 10 and 11, the applied art is silent as to the perforation comprises an aspect ratio from about two (2) to about five (5), in claim 10, or from about six (6) to about eight (8) in claim 11, where the aspect ratio is the ratio of a length of the perforation to a width of the perforation.  Heald provides elongated rounded rectangular perforations arranged on the impeller in a manner similar to the claimed arrangement.   Aspect ratio is simply a numerical relationship describing the degree of elongation of a 
As to claim 12, once modified, the combined teachings of the applied art, discloses, teaches or suggests the perforation is oriented such that a length of the perforation is aligned within about fifteen (15) degrees of a convex surface and a concave surface of the impeller vane (Heald – FIG. 4, elongated holes aligned with vanes 42, as currently understood, under broadest reasonable interpretation of the terms).
As to claim 13, once modified, the combined teachings of the applied art, discloses, teaches or suggests the perforation is oriented such that a length of the perforation is aligned within about fifteen (15) degrees of a direction that is perpendicular to at least one of a top edge and a bottom edge of at least one of a convex surface and a concave surface of the impeller vane (Lee, FIG. 6, col. 5, lls 61-66,  “[t]he recirculation holes 62 can be spaced along the vane 38 in any desired pattern, but one effective pattern is for two or more recirculation holes 62 to be aligned along an imaginary axis that is tangential to the longitudinal axis of the vane 38” – .
	
 
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Gahlot (U. S. Patent Application Publication No. 2014/0178190).
As to claim 18, Lee is discussed above and discloses at least one impeller stage 28 comprises: a first impeller vane 38 comprising at least one perforation 62 disposed therethrough, but is silent as to a second impeller vane, where the second impeller vane is unperforated.  That is, Lee appears to show perforations in all vanes of each impeller stage.  In this regard, Gahlot teaches a mixed flow pump having multiple impeller stages with a fluid homogenizer with each impeller stage having vanes 136 (para. 0034, “blades 136”) having perforations next to vanes without (FIG.’s 3 & 4, para. 0035, “optionally includes one or more blade holes 138”).  Gahlot’s homogenizer component is considered analogous to components of the recited impeller stage.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide perforation holes selectively or optionally on different vanes of each impeller stage in order to promote mixing and handle fluid rotation as taught by Gahlot.
As to claim 19, Lee discloses a pump assembly (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: multiple impeller stages 28 (FIG. 2, col. 3, lls 34-50; col. 4, lls 15-25) including an impeller vane 38 having at least one perforation 62 (FIG. 6).  However Lee is silent as to where every third to every tenth impeller stage of 
As to claim 20,  Lee discloses and where the at least one perforated impeller vane comprises from about three (3) to about nine (9) perforations (FIG. 6, col. 5, lls. 64-66, “two or more recirculation holes 62”) but is silent as to each impeller stage comprising about four to ten impeller vanes.  In this regard, Gahlot teaches each impeller stage comprises from about four (4) to about ten (10) impeller vanes (para. 0035, “three to eight … blades 136).  With this in mind, it would have been obvious to adapt Lee with four to ten impeller vanes to promote uniform flow depending upon desired pumping performance. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Janger et al. (U. S. Patent Application Publication No. 2021/0140289).
As to claim 21, Lee discloses a pump assembly system (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: 
an electric motor 10 (FIG.’s 1&2, col. 3, lls 34-55);
 a pump protector 12 disposed above the electric motor 10, Id.; 
a pump intake 14 disposed above the pump protector 12; 
and a pump module 16, 18, 26 (col. 4, lls 15-25, centrifugal pump units 16, 18 in pump housing 26) disposed above the pump intake 14 (shown) and fluidly coupled thereto, 
the pump module 16, 18, 26 mechanically coupled to the electric motor 10 via at least one shaft 30 disposed through each of the pump intake 14 and the pump protector 12, where the pump module comprises at least one perforated impeller stage 28 (with impeller vane 38 and perforations 62).
Lee is silent as to a pump monitoring unit and the electric motor disposed above the pump monitoring unit and communicatively coupled thereto.  To this point, Janger teaches a downhole ESP system with motor 110, pump intake 125, ESP 195 (FIG. 1, para.0033) and a pump monitoring unit 120 (para. 0034, “downhole gauge”) located with the motor disposed above and coupled in the manner claimed.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a pump monitoring unit in Lee in order to monitor control and optimize operation of the of the ESP downhole system as taught by Janger (Abstract, inter alia).  
As to claim 22, Lee and Janger disclose, teach or suggest the system comprises an electric submersible pump (ESP) disposed within a borehole (Lee – Abstract, Janger – Title).
As to claim 23, Lee discloses where the at least one perforated impeller stage 28 is disposed immediately downstream from the pump intake 14 (FIG. 1, since pumps  16 and 18 with impeller stages 28 are located downstream of the intake 14).
As to claim 24, Lee discloses fluid entering the pump assembly system at the pump intake includes a gas volume fraction (GVF) of 20% or higher (col. 4, lls 50-55, over 30% -  this in an intended use limitation given lesser weight inasmuch exposing high GVF fluids to the pump intake does not further structurally limit the claim; note that there is no evidence on the record suggesting that the claimed multistage pump would be capable of efficiently pumping fluids having GVFs approaching 100% gas, e. g., see Bergamini – FIG. 5 graph showing marked decrease in pressure rise and pumping efficiency for GVFs approaching 100% which is typical performance in this type of application; nevertheless Lee discloses pumping fluids above 30% which falls within the claimed range).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Bergamini et al. (U. S. Patent Application Publication No. 2012/0057965).
As to claim 27, Lee is discussed above and shows an inlet flow direction is oriented within about fifteen (15) degrees of the longitudinal direction (FIG. 4, since it is parallel to the longitudinal axis which is less than 15 degree).  However, Lee is silent as Id., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746